Citation Nr: 1431911	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-04 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1986 to May 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2010, a video conference hearing was held before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the claims file.  

This matter was previously before the Board in June 2010 when it was remanded for additional development.  


FINDING OF FACT

It is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to TDIU.  As such, no discussion of VA's duty to notify and assist is necessary regarding this matter.

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

The Veteran's service-connected disabilities consist of varicose veins of the left and lower leg and varicose veins of the right lower leg, each rated 40 percent disabling, for a combined disability rating of 70 percent.  See 38 C.F.R. § 4.26.  Thus, the Veteran met the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  What remains to be determined is whether the functional impairment associated with these disabilities is of such nature and severity as to preclude substantially gainful employment.  

The Veteran has indicated that he last worked in July 2007 when he worked as a welder/steel fabricator.  The evidence shows that his educational background includes a high school degree and some college.  See March 2010 video conference hearing testimony.  

On July 2007 VA examination, it was noted that the Veteran's varicose veins had a significant effect on his occupation, resulting in decreased mobility and pain.  

In a March 2008 Social Security Administration (SSA) examination report, the Veteran complained of constant pain in his legs, worse with walking.  He indicated he had to stop working due to the leg pain, stating his job required him to stand constantly.  The examining physician stated that the Veteran would require extensive periods of sitting with his legs propped up throughout the course of a usual workday.  

In July 2008 correspondence from the Veteran's former employer, it was stated that the Veteran's varicose veins would sometimes cause pain that was unbearable and he would have to go home.  Moreover, the Veteran has shown him his legs and the swelling occurs more rapidly now than previously.  On this basis, the employer opined that the Veteran can no longer work as a viable employee.  

In a September 2009 SSA decision, it was found that the Veteran has severe impairment from his diabetes mellitus type II with diabetic neuropathy.  It was also found that he was unable to perform unskilled sedentary work on a full-time basis.  The vocational expert testified that the restrictions of light work along with his need to sit at least four hours per day, there were no jobs he could perform on a sustained basis.  

At the March 2010 video conference hearing, the Veteran testified that he could not stand for prolonged periods of time so he could not perform his job.  He further testified that while propping up his feet can relieve the pain, it is not always successful, and he has to do so for at least an hour in order for it to work.  

On August 2010 VA examination, the Veteran again complained of severe pain and swelling.  It was opined that it was less likely than not the Veteran's service-connected varicose vein disabilities of the lower extremities render him unable to secure or follow a substantially gainful occupation.  The Veteran would likely require frequent breaks to elevate or prop up his legs to relieve the swelling, but he could perform a job that is sedentary and would allow for breaks.  The examiner further opined that the Veteran would be unable to perform jobs that require prolonged standing or heavy exertion.  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

The evidence shows that the Veteran has not been employed since July 2007.  In addition, his education includes a high school degree and some college.  His post-service work experience shows that he has worked predominantly as a welder.  Based on the evidence presented in this case, the Board finds the evidence is at least in equipoise regarding whether the functional impairment associated with the Veteran's disabilities is of such nature and severity as to preclude substantially gainful employment.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  The Board finds significant that the August 2010 VA examiner opined the Veteran would be unable to perform jobs that require prolonged standing or heavy exertion.  Notably, the Veteran has indicated that his professional field requires such prolonged standing, and that he has no experience with sedentary employment, and regardless, that even with sitting, he experiences constant severe pain and swelling.  In addition, the March 2008 SSA physician found the Veteran would require extensive periods of sitting with his legs proper throughout the course of a usual workday, and the September 2009 SSA decision included a vocational expert's testimony that there are no jobs the Veteran would be able to perform on a sustained basis.   The Board notes that SSA determinations as to employability are not binding on VA as SSA subscribes to different statutory and regulatory criteria.  See Anderson v. Brown, 5 Vet. App. 347, 354 (1993) (quoting Collier v. Derwinski, 1 Vet. App. 413, 417 (1991)).  However, the Board can use the evidence acquired in pursuit of SSA benefits in reaching its own conclusion.  

Thus, given the evidence regarding the severity of the Veteran's service-connected disabilities, and the opinions of record, and the other evidence of record indicating the Veteran's functional limitations due to his service-connected disabilities, the Board finds that the evidence shows he is entitled to an award of a TDIU rating.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Accordingly, the Veteran's appeal of this issue is granted.  


ORDER

Subject to the applicable laws and regulations governing the payment of monetary benefits, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


